Citation Nr: 0529433	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 9, 1999 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1944 to May 1946.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2001 rating action that 
denied service connection for a low back disability, claimed 
as secondary to service-connected residuals of frozen feet.  
The veteran filed a Notice of Disagreement (NOD) in September 
2001, and the RO issued a Statement of the Case (SOC) in June 
2002.   The veteran filed a Substantive Appeal in July 2002.  

This appeal also arises from an August 2002 rating action 
that granted a TDIU from April 9, 1999.  The veteran filed a 
NOD with the effective date of the grant in August 2003, and 
the RO issued a SOC in January 2004.  The veteran filed a 
Substantive Appeal in February 2004.

In April 2004, a Board Deputy Vice-Chairman granted the 
veteran's representative's motion to advance this case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).

Subsequently in April 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of January 2005, the RO granted service 
connection for a low back disability as secondary to service-
connected residuals of frozen feet; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.  In June 2005, the RO issued a Supplemental SOC (SSOC) 
reflecting the continued denial of an effective date prior to 
April 9, 1999 for the grant of a TDIU, and later returned 
this matter to the Board.

For the reasons expressed below, the issue remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action on his part is required.


REMAND

The Board finds that further RO action on the remaining claim 
for an effective date prior to April 9, 1999 for the grant of 
a TDIU on appeal is warranted, even though such action will 
further delay an appellate decision on this claim.

As indicated above, the Board previously remanded this matter 
to the RO in April 2004 to adjudicate the inextricably-
intertwined claim for service connection for a bilateral hip 
disability as secondary to service-connected residuals of 
frozen feet, inasmuch as the effective date of any new grant 
of service connection could have a bearing on the effective 
date of the grant of a TDIU.  By rating action of May 2005, 
the RO denied secondary service connection for a bilateral 
hip disability, and notified the veteran and his 
representative of the denial and of his appellate rights by 
letter of June 2005.  Although the Board instructed the RO 
not to return the claims file to the Board until the veteran 
perfected a timely appeal as to this issue, or the time 
period for doing so expired, the RO returned this case to the 
Board in August 2005, before the expiration of the one-year 
period the veteran has to appeal the denial of secondary 
service connection for a bilateral hip disability.  

The Board also finds that additional medical clarification is 
necessary with respect to the issue of secondary service 
connection for a bilateral hip disability.  In connection 
with adjudication of this claim, the RO obtained a QTC VA 
examination and nexus opinion in March 2005.  Although the 
examiner furnished the requested medical nexus opinion, 
appellate review of the examination report discloses that it 
contains contradictory conclusions regarding the relationship 
between the current bilateral hip disability and the 
veteran's service-connected residuals of frozen feet.  In one 
paragraph of the examination report, the examiner opined that 
there was no relationship between the veteran's mild 
degenerative changes of both hips and his service-connected 
cold injury of both feet; in the next paragraph, he opined 
that the veteran's sequelae of cold injury of both feet 
included hair loss, osteoarthritis-like involvement and of 
the hip joints, mild osteophyte formation of the right foot, 
and degenerative arthritic changes of the hips.  

Given these facts, the need for clarification of apparently 
conflicting medical opinions, and to ensure that the 
appellant is afforded full due process of law, the Board has 
no choice but to remand this matter for further development 
and adjudication consistent with the above.  The Board finds 
that the RO should return the claims file to the QTC 
physician who examined the veteran on March 15, 2005 for a 
supplemental opinion clarifying the relationship, if any, of 
the veteran's current bilateral hip disability to his 
service-connected residuals of frozen feet.  If that QTC 
doctor is unavailable, the claims file should be referred to 
another VA physician for the supplemental opinion.  The Board 
emphasizes that only an additional statement based on the 
current evidence of record is requested, not an additional 
examination of the veteran.

The action identified herein is consistent with duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should forward the claims file 
to the QTC physician who examined the 
veteran on March 15, 2005 for a 
supplemental opinion that resolves the 
apparent contradictory conclusions 
contained in that report regarding the 
relationship, if any, of the veteran's 
current bilateral hip disability to his 
service-connected residuals of frozen 
feet.  The physician should render an 
opinion, consistent with sound medical 
judgment, as whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently-diagnosed bilateral hip 
disability was caused or is aggravated by 
the service-connected residuals of frozen 
feet.  If aggravation of any hip 
disability by the service-connected 
residuals of frozen feet is found, the 
doctor should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.      

The complete rationale for the comments 
expressed should be set forth in a 
printed (typewritten) report.

2.  If the above-mentioned QTC physician 
is unable or unwilling to provide a 
written supplemental report, the RO 
should undertake appropriate action to 
obtain the requested medical opinion 
clearly based on full consideration of 
the veteran's documented medical history 
(to specifically include that noted 
above), to include arranging for the 
veteran to undergo further examination to 
obtain such an opinion.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a bilateral hip 
disability as secondary to the service-
connected residuals of frozen feet.  If 
the claim is denied, the RO should 
furnish the veteran and his 
representative notice of the denial and 
of his appellate rights.  The veteran and 
his representative are hereby reminded 
that, to obtain appellate review of any 
issue not currently in appellate statute, 
a timely appeal must be perfected.  
However, the veteran is advised that, if 
he wishes to appeal any denial of 
secondary service connection for a 
bilateral hip disability, he should 
perfect an appeal as soon as possible to 
avoid any unnecessary delays associated 
with his appeal.

6.  The RO should also readjudicate the 
claim for an effective date prior to 
April 9, 1999 for the grant of a TDIU on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any claim properly in appellate 
status remains denied, the RO must 
furnish the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for its 
determinations, and affords them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO should not return 
the claims file to the Board until a 
timely appeal on the claim for secondary 
service connection is perfected, or the 
time period for doing so expires, 
whichever occurs first.  
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

